Citation Nr: 1518257	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  05 09-538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in March 2008.  A transcript of the hearing is of record.  

In March 2010 and April 2011, the Board remanded the claim for further development.  In September 2012, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion.  Thereafter, the Board denied the appeal in May 2013.

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated and remanded the Board's denial of entitlement to service connection for hypertension based on exposure to herbicides.

As clarified in the May 2013 decision, the Board has determined that the Veteran is properly represented by the Disabled American Veterans (DAV).  In February 2011, in conjunction with claims that are unrelated to the appeal before the Board, the Veteran submitted to the RO a VA Form 21-22 for the South Carolina Department of Veterans Affairs (DVA).  The Board found in its prior decision that this VA Form 21-22 does not change the Veteran's representation for the appeal before the Board.  Although the VA Form 21-22 provides for unlimited representation by the South Carolina DVA, it was submitted to the RO more than 90 days after the appeal was certified to the Board.  If a request to change representation is received more than 90 days after an appeal is certified to the Board the appellant must submit a motion for good cause for the delay in conjunction with the request.  38 C.F.R. § 20.1304(b) (2014).  Following the Board's conclusion that that DAV remains his representative for purposes of this appeal.


FINDING OF FACT

The evidence is at least in equipoise that hypertension is related to exposure to herbicides during service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran is diagnosed with hypertension, and thus has a current disability.  Further, the evidence demonstrates presumptive exposure to herbicides during his service in Vietnam.  He has thus satisfied the second prong for service connection, an in-service injury.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As hypertension is not a presumptive disease pursuant to 38 C.F.R. § 3.309, the question presented to the Board is whether there is a causal relationship between herbicide exposure and his hypertension diagnosis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In argument submitted in June 2012, the Veteran's representative cited to a 2003 study that he alleges found that exposure to herbicides was associated with various health impacts in Korean Vietnam era Veterans, including hypertension.  "Impact of Agent Orange Exposure among Korean Vietnam Veterans," Industrial Health, vol. 41, at 149-157 (2003).  The Veteran's representative also stated that there is medical literature that tends to link the development of hypertension with herbicide exposure through the same mechanism that results in diabetes, which is a presumptive condition based on herbicide exposure.  

In October 2012, the Board obtained an advisory medical opinion from a Veterans Health Administration specialist.  Dr. D.G. opined that "it is at least as likely as not, that this [V]eteran's hypertension is NOT related to his presumed exposure to Agent Orange during his service in Viet Nam."  In support of his opinion, Dr. D.G. noted that one study of Veterans who sprayed herbicides in Vietnam showed an elevated odds ratio for hypertension of 1.32.  He also acknowledged that "a wealth of [available data] is highly suggestive that herbicide exposure is an independent risk factor for the development of hypertension," and that there are plausible biologic arguments to support a relationship.  He concluded, however, that the literature to date was inconsistent, and was too general and inconclusive to firmly establish causality between Agent Orange exposure and hypertension.  

Dr. D.G.'s opinion is the only medical evidence of record addressing the question of whether hypertension is etiologically related to herbicide exposure.  The Board acknowledges, as discussed by the Court in its July 2014 decision, that Dr. D.G.'s opinion is ambiguous.  As the Court explained, the opinion's "'at least as likely as not' language implies a 50/50 proposition, so [the opinion] can also be read to mean that it is at least as likely as not that the condition is related to service . . . ."  

Based on that ambiguity, and Dr. D.G.'s acknowledgment of available literature that is "highly suggestive" of a relationship between herbicide exposure and hypertension, the Board finds that the evidence is at least in equipoise that there was such a relationship in this Veteran's case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant).  Therefore, service connection is warranted.


ORDER

Entitlement to service connection for hypertension is granted. 



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


